OURPET’S COMPANY

 

SECURITY AGREEMENT

 

 

 

This Security Agreement is entered into as of the 20th day of June, 2013, by and
between OURPET’S COMPANY, an Ohio corporation (“Borrower”) and Lake County Board
of Commissioners of Lake County, Ohio, (“Secured Party”).

 

Borrower desires to borrow from Secured Party through the Lake County Community
Development Block Grant (CDBG) Economic Loan Fund and pursuant to a Project
Agreement of even date herewith, the sum of One Hundred and Twenty Five Thousand
Dollars and no/100 Cents ($125,000.00) to be evidenced by a Promissory Note of
even date herewith providing for the payment of principal and interest according
to its terms.

 

Secured Party requires, among other things, as a condition to making such loan,
that Borrower grant to Secured Party a security interest in the equipment
acquired by Borrower pursuant to the Project Agreement, and therefore, in
consideration of the mutual covenants, representations and warranties herein,
Borrower and Secured Party agree as follows:

 

SECTION 1 – DEFINITIONS

 

The terms hereinafter set forth shall have the following meanings:

 

a)Promissory Note shall mean the $125,000.00 Promissory Note of Borrower issued
pursuant to the Project Agreement and shall include any and all amendments and
modifications thereof and any and all notes issued in renewal or substitution
thereof;

 

b)Collateral shall mean the equipment described in Exhibit A, now in the
possession of Borrower or afterwords acquired. Additionally, Secured Party shall
have a security interest in all items purchased with the proceeds of the
Promissory Note whether or not they are listed on Exhibit A.

 

c)Events of Default shall mean those events described in Section 8 hereof.

 

SECTION 2 – SECURITY INTEREST

  

Borrower hereby gives and grants to secured Party, its successors and assigns, a
first security interest in the Collateral described in Exhibit A, upon these
terms and provision to secure the principal and interest of the Promissory Note,
and all reasonable costs and expenses incurred in the collection of the
Promissory Note and enforcement of Secured Party’s rights.

 

 

CDBG-Economic Loan Fund - Security AgreementPage 1

 



 

SECTION 3 – WARRANTIES

 

Borrower represents and warrants as follows:

 

a)Borrower is duly organized as an existing corporation organized under the laws
of the state of Ohio duly qualified and in good standing in every state in which
it is doing business.

b)The execution, delivery and performance hereof are within Borrower’s power,
have been duly authorized, are not in contravention of law or the terms of
Borrower’s Charter or By-Laws or any agreement or undertaking to which Borrower
is a party or by which it is bound.

c)Borrower is the lawful owner of the Collateral and has full right to pledge,
sell, assign, transfer and grant a security interest therein. The Collateral has
not been or will not be pledged, sold, assigned, transferred or otherwise
encumbered except as pursuant to the Security Agreement.

d)Borrower will maintain the Collateral at its principal offices and places of
business at: 1300 East Street, Fairport Harbor, Ohio 44077, and 8808 Twinbrook
Road, Mentor, Ohio 44060.

d)Subject to any limitation stated therein or in connection therewith, all
information furnished to Secured Party concerning the Collateral for the purpose
of obtaining credit is or will be at the time the same is furnished, accurate,
correct in all material respects and complete insofar as completeness may be
necessary to give Secured Party a true and accurate knowledge of the subject
matter.

 

 

 

SECTION 4 – FINANCIAL REPORTS

 

Borrower will maintain a standard system of accounts and will furnish to Secured
Party, as may be requested the following:

 

a)As soon as possible and no later than 120 days after the close of each fiscal
year, a copy of the annual financial review report Borrower prepared in
accordance with generally accepted accounting principles for such fiscal year.

 



CDBG-Economic Loan Fund - Security AgreementPage 2

 

 

 

b)Such other information and reports representing the financial condition or
operations of Borrower as Secured Party from time to time may reasonably request

 

SECTION 5 – INSPECTION

 

Borrower will at any reasonable time permit Secure Party through any of its
officers, employees and agents, including attorneys and accountants, to examine
and inspect the collateral. Further Borrower will perform such additional acts
and provide such additional instruments as may be required to completely vest in
and assure to Secured Party its rights herein and to the Collateral.

 

SECTION 6 – FINANCING STATEMENTS

 

a)Without the written consent of Secured Party, Borrower will not permit any
junior or adverse encumbrance covering the Collateral to exist or be on file in
any public office.

 

SECTION 7 – COVENANTS

 

a)Borrower will pay the principal of and interest on the Promissory Note as and
when due and otherwise comply with the provisions hereof;

 

b)Borrower will not pledge, sell, assign, encumber or otherwise transfer the
Collateral, nor any part thereof in the ordinary course of its business, or as
permitted hereby.

 

c)Borrower will pay or cause to be paid all taxes and assessments which may be
levied, assessed or charged against the Collateral, including franchise and
similar taxes, as they become due.

 

d)Borrower will maintain policies of insurance issued by companies approved by
Secured Party insuring the Collateral against loss caused by reasonably
anticipated perils normally covered by an extended coverage endorsement in an
amount equal to the full insurable replacement cost thereof or such other amount
as Secured Party may approve. Such policies shall name Lake County, and Secured
Party as their interests may appear and shall have an endorsement making loss
payable directly to the Secured Parties as their interests may appear. Such
policies shall provide that they may not be canceled without at least 30 days’
prior written notice to Secured Party. Borrower shall provide Secured Party a
certificate of such coverage on demand.

 



CDBG-Economic Loan Fund - Security AgreementPage 3

 

 

In the event any sum or sums of money are received by Secured Party by reasons
of such insurance, Secured Party shall apply such money so received to the
repair, restoration replacement of the damaged or destroyed Collateral. The
proceeds shall be deposited in escrow and disbursed pursuant to normal
procedures established by the escrow agent to insure proper application thereof.

 

SECTION 8 – EVENTS OF DEFAULT, ACCELERATION

 

Borrower’s liability to Secured Party shall, at the option of Secured Party,
become immediately due and payable without notice or demand upon the occurrence
of any of the following events of defaults which continue after the expiration
of any applicable notice or grace periods:

 

a)Default in the payment or performance of the Promissory Note;

 

b)Any representation or warrant made by borrower or its officers in connection
with the execution and delivery hereof, or of the Project Agreement, shall prove
to be at any time false in any material respect;

 

c)Uninsured loss, theft, damage or destruction; any unpermitted sale or
encumbrance of the Collateral, or any levy, seizure or attachment thereof;

 

d)Death, dissolution, termination of existence, insolvency, business failure,
appointment of a receiver of any part of the property of, assignment for the
benefit of creditors by, or the commencement of any proceeding under any
bankruptcy or insolvency laws by or against Borrower, or any guarantor or surety
hereof remaining unstayed or undismissed for 90 days;

 

e)Failure to comply with the CDBG Economic Loan Fund job creation reporting
requirements.

 

In the event of the occurrence of an Event of Default hereunder, Secured Party
shall have the following rights:

 

i.To declare all of the liabilities secured hereby to be immediately due and
payable and this Agreement in default and subject to foreclosure proceedings
and/or other rights, options and remedies of Secured Party herein set forth and
as provided under law;

 



CDBG-Economic Loan Fund - Security AgreementPage 4

 

 

 

ii.To take immediate possession of the Collateral and, with or without taking
possession of the Collateral, to sell lease or otherwise dispose of any or all
of the Collateral, either at public or private sale, upon commercially
reasonable terms, and either Borrower or Secured Party may become the purchaser
thereof.

 

Reasonable written notice of any proposed sale, public or private, setting for
the time, place and conditions of sale shall be given to Borrower. Any sale may
be adjourned at any time and from time to time to a reasonable specific time and
place by announcement at the time and place of sale as previously fixed, without
further notice by publication or otherwise of the time and place of such
adjourned sale In the event of any sale, whether public or private, Secured
Party shall, after deducting all costs and expenses of any kind, apply the
residue of the proceeds of such sale toward the payment of any and all of such
amounts, with interest, which at the time of said application may be due to, or
for the benefit of Secured Party from Borrower under the terms of the Promissory
Note and of this Agreement, and any other Liabilities which may be owing to
Secured Party by Borrower at such time, and may pay all liens on the Collateral
having precedence over this Agreement, if any, returning the surplus, if any, to
Borrower. Secured Party shall have the right to conduct any such sale on
Borrower’s premises and Secured Party shall have the right of possession of said
premises as shall be necessary or convenient for such purposes;

 

iii.To proceed to protect and enforce its rights under the Promissory Note and
this Agreement by a suit or suits in equity or law whether for specific
performance or observance of any terms, provisions, covenants, or conditions, in
aid of execution of any power granted, for any foreclosures, or for the
enforcement of any other property legal or equitable remedy.

 

Secured Party shall have all other rights and remedies of a secured party under
the Uniform Commercial Code of Ohio (Ohio Revised Code 1309) and any other
applicable law. All of Secured Party’s rights and remedies will be cumulative,
and no waiver of any default will affect any other subsequent default.

 

Subject to the Subordination Agreement nothing herein shall be construed as
preventing Secured Party from taking any lawful action to protect its interest
in the event that liquidation, insolvency, bankruptcy, reorganization or
foreclosure proceedings of any nature whatsoever affecting the property or
assets of Borrower shall be instituted by anyone other than Secured Party in any
court.

 



CDBG-Economic Loan Fund - Security AgreementPage 5

 

 

SECTION 9 – GENERAL PROVISIONS

 

This Agreement and Secured Party’s security interest in the Collateral created
hereby shall cease and terminate upon full payment of the principal and interest
due under the Promissory Note and all other liabilities of Borrower to Secured
Party secured hereby.

 

In the event the liabilities are paid in full, all of the Security interests
described in Section 2 above shall be terminated and shall have no further force
or effect.

 

This Agreement, all supplements hereto and all amendment hereof shall insure to
the benefit of any be binding upon the parties hereto and their respective
heirs, executors, administrators, successors and or assigns.

 

No waiver of any part of this Agreement or any breach hereof, shall constitute a
waiver of any subsequent breach or justify or authorize the non-observance of
any other part of this Agreement.

 

All rights, interests and remedies herein grated to Secured Party shall be
cumulative of all other rights, interests and remedies nor or hereafter granted
to or acquired by Secured Party and may be exercised by Secured Party.

 

Any notice, request, demand, or other communication to Borrower shall be deemed
to have been given or made when mailed first class addressed to Borrower at:
1300 East Street, Fairport Harbor, Ohio 44077 or to such other address as may be
furnished in writing to Secured Party for such purpose by Borrower.

 

 

 

 

 

 

 

 

 

 

CDBG-Economic Loan Fund - Security AgreementPage 6

 



 

 

IN WITNESS WHEREOF, Borrower and Secured Party have caused this Agreement to be
executed the 20th of June, 2013.

 

 



    LAKE COUNTY       BOARD OF COMMISSIONERS                   Amy Elszasz  
/s/Robert E. Aufuldish   Attest   President               OURPET’S COMPANY      
    Scott R. Mendes   /s/Steve Tsengas   Attest   Steve Tsengas, Chairman & CEO
 

 

 

 

 

 

 

 

 

 

 



CDBG-Economic Loan Fund - Security AgreementPage 7

